 


113 HR 3508 IH: To amend title 38, United States Code, to clarify the qualifications of hearing aid specialists of the Veterans Health Administration of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3508 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Mr. Duffy (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to clarify the qualifications of hearing aid specialists of the Veterans Health Administration of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Appointment of hearing aid specialists to Veterans Health Administration 
(a)Hearing aid specialists 
(1)AppointmentSection 7401(3) of title 38, United States Code, is amended by inserting hearing aid specialists, after Audiologists,. 
(2)QualificationsSection 7402(b) of such title is amended— 
(A)by redesignating paragraph (14) as paragraph (15); and 
(B)by inserting after paragraph (13) the following new paragraph (14): 
 
(14)Hearing aid specialistTo be eligible to be appointed to a hearing aid specialist position, a person must— 
(A)hold an associate’s degree in hearing instrument sciences, or its equivalent, from a college or university approved by the Secretary, or have successfully completed a hearing aid specialist apprenticeship program approved by the Secretary; and 
(B)be licensed as a hearing aid specialist, or its equivalent, in a State..  
(b)Treatment of certain current specialists 
(1)In generalA hearing aid specialist described in paragraph (2) shall be deemed to be eligible for appointment to a hearing aid specialist position under sections 7401(3) and 7402(b)(14) of title 38, United States Code, as amended by subsection (a). 
(2)Hearing aid specialist describedA hearing aid specialist described in this paragraph is a hearing aid specialist who— 
(A)is not covered under section 7402(b)(14) of title 38, United States Code, as amended by subsection (a); and 
(B)during the two-year period ending on the date of the enactment of this Act— 
(i)held an unrevoked, unsuspended hearing aid license, or its equivalent, in a State; and 
(ii)worked as a licensed hearing aid specialist in a State. 
(c)Annual report required 
(1)In generalNot later than one year after the date of the enactment of this Act, and each year thereafter, the Secretary of Veterans Affairs shall submit to Congress a report on the following: 
(A)Timely access to hearing health services. 
(B)Contracting policies with respect to providing hearing health services in non-Department facilities. 
(2)Timely accessWith respect to the matters under paragraph (1)(A), the report shall include the following: 
(A)The staffing levels, as of the date of the report, of audiologists, health technicians in audiology, and hearing aid specialists in the Veterans Health Administration. 
(B)A description of how the Secretary measures performance with respect to appointments and care relating to hearing health. 
(C)The average time, as of the date of the report, that a patient waits to receive an appointment, beginning on the date on which the patient makes the request, for— 
(i)a disability rating evaluation; 
(ii)a primary hearing aid evaluation and ordering of hearing aids; 
(iii)dispensing of hearing aids; and 
(iv)any follow-up hearing health appointment. 
(D)The percentage of patients whose total wait time described in subparagraph (C) for both an initial and follow-up appointment is— 
(i)less than 15 days; 
(ii)between 15 days and 28 days; 
(iii)between 29 days and 42 days; 
(iv)between 43 days and 56 days; or 
(v)exceeds 56 days. 
(3)Contracting policiesWith respect to the matters under paragraph (1)(B), the report shall include the following: 
(A)The number of patients that the Secretary refers to non-Department audiologists for initial hearing health diagnosis appointments. 
(B)The number of patients described in subparagraph (A) whom the Secretary refers to non-Department hearing aid specialists for follow-up hearing health care as described in paragraph (2)(C). 
(C)The policies of the Veterans Health Administration regarding the referral of patients to non-Department hearing aid specialists and how such policies will be applied under the Patient-Centered Community Care Initiative. 
(d)Updated handbookNot later than 180 days after the date of the enactment of this Act, the Secretary shall update and reissue the handbook of the Veteran Health Administration numbered 1170.02 and titled VHA Audiology and Speech-Language Pathology Services to reflect the requirements made by this section or the amendments under this section.  
 
